Title: To John Adams from James Lovell, 4 May 1780
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       May 4 1780
      
     
     The Bearer Mr. Mease is Brother to the late Cloathier General and is intimately connected with an Irish Gentleman here for whom I have great Regard as a zealous Republican and Friend to America. It is more on Account of that Connection with my Friend than of any personal Acquaintance that I have been led to introduce Mr. Mease to your Civilities. His Care of sundry Pacquets for you would indeed alone have been sufficient to merit your Attention.
     I chiefly rely on them and his Conversation to what ought to be the Task of the Committee of foreign Affairs if that Committee was not a mere Shadow without a Quorum a Secretary or Clerk. I send regularly to Mrs. Adams the News Papers and Journals for you that she may not be without some Informations of that kind herself during your Absence. She sends them to the Navy Board, doubtless with the Addition of Something still more agreable to you individually considered.
     This Testimony of my affectionate Remembrance of You will reach your Hand at all Events as I mean it to be useful to Mr. Mease whatever may be his Lot as to a safe Passage.
     If you receive any Thing from me in Cyphers it will be upon the same Mode as that which I have communicated to Doctr. Franklin and which will serve great Numbers with equal safety. It is the Alphabet squared as on the other Side and the key Letters are the two first of the Surname of the Family where you and I spent the Evening together before we sat out from your House on our Way to Baltimore.
     
      Your affectionate humble Servant
      James Lovell
     
     
      All your Letters from Spain came safely. Give my Love to your Family, to Mr. Dana in particular and tell him I imagine all his came safely too though no Body at Philada. knows any thing about them.
     
     
     
   
     
      1
      a b c
     
     
      2
      b c d
     
     
      3
      c d e
     
     
      4
      d e f
     
     
      5
      e
     
     
      6
      f
     
     
      7
      g
     
     
      8
      h
     
     
      9
      i
     
     
      10
      j
     
     
      11
      k
     
     
      12
      l
     
     
      13
      m
     
     
      14
      n
     
     
      15
      o
     
     
      16
      p
     
     
      17
      q
     
     
      18
      r
     
     
      19
      s
     
     
      20
      t
     
     
      21
      u
     
     
      22
      v
     
     
      23
      w
     
     
      24
      x
     
     
      25
      y
     
     
      26
      z
     
     
      27
      &
     
    
 Make use of any of the perpendicular columns according to your key Letters. You may reply to me by the use of any new ones. For Instance you may refer to the 2 3 4 &c. Letters of a Word 1st. 2d. 3d. 4th. &c. in a Paragraph of any one of your Letters of such an such a date known to have been received by me, or you may say “reverse the Letters you have chosen,” or “add one more to those you have used,” or by any such like Direction you may give me the Key of your Answer. 
      I will give you a Specimen as follows. You submitted your Accounts with a Confession of your arithmetical Antipathies in that particular Line, and a Supposition of Errors. The Chamber of Accounts reported specially, not being in Capacity to judge of the Propriety of the Charges. Their Report was committed and the Result was from Mr. Forbes Mr. Mathews and Mr. Houston such as I imagine you yourself would have determined, on a like Committee! to you.
      “That they do not find any Vote or Proceeding of Congress, nor are they informed of any general or received Custom on which the Charge of Monies for the education of the son of the Accomptant can be admitted; and though the same is inconsiderable, they are of Opinion it ought to be rejected, that a precedent be not established. 
      That they are of opinion the Charge for books ought to be admitted on the ground of a practice which has obtained in different Nations respecting their public ministers and which is mentioned by Mr. Adams in the Explanations attending his Vouchers. 
     That they find the several Charges in the said accounts conformable to the strictest principles of Oeconomy, and that, as far as Mr. Adams has been intrusted with public money the same has been carefully and frugally expended.”
     Congress agreed to the said Report.
     Bal. due 2511.12. 6.
     You ought to use Cyphers in your public Letters but you should communicate your Key to Mr. Thompson to serve in my Absence.
    